Citation Nr: 1500420	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic recurrent cysts or abscesses ("skin disability").  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1979 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim was previously before the Board in July 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a VA examination and an etiological medical opinion.  The requested development has been completed by the RO, but the Veteran cancelled the examination.  However, with no further action necessary to comply with the Board's remand directives the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the RO characterized the claim as one for facial abscess, the Board notes that the Veteran claimed cysts and scarring of the face and chest.  Accordingly, the Board has recharacterized the claim as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

Chronic recurring cysts were manifested during service and are etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic recurring cysts have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Skin Disability 

The Veteran asserts entitlement to service connection for a skin disability.  Specifically, the Veteran has recurring facial cysts or abscesses that are treated at the VA.  The Veteran states in his April 2009 statement in support of claim that he was treated for a facial skin disability in November 1980 at the Norfolk, Virginia military base at 4 pm one hour before everyone went off duty.  He states that it was completed in a hurry and that is why there is no record of this treatment in his records.  He claims that he awoke at 6 am the following morning and was transferred from Norfolk to the Naval Air Station (NAS) Hospital for an operation after being given antibiotics.  Shortly thereafter, he was given a medical discharge on November 26, 1980.  When he arrived in Puerto Rico, he still had an open wound on his left cheek and he was treated for this at the VA clinic in Ponce, Puerto Rico.  In another statement from July 2009, the Veteran claims that he was treated on several other instances at VA Medical Centers for removal of facial and body abscesses.  

As an initial matter, the Board previously remanded the claim for a VA examination to determine whether any current disability is related to service.  Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327.  Failure to report to an examination without good cause has consequences including deciding the claim based upon the evidence in record and in some cases denying the claim. 38 C.F.R. § 3.655.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member. 38 C.F.R. § 3.655(a). 

In the case at hand, the Veteran was scheduled for a VA examination in August 2014.  Records indicate the Veteran was contacted prior to the examination and indicated he was upset and did not plan on attending and did not wish for the examination to be rescheduled.   In short, the Veteran did not provide good cause for his failure to cooperate with VA.  Although the appeal stems from a reopened claim, the Board notes that the examination in this case was cancelled prior to it occurring and the provisions of 38 C.F.R. § 3.655 do not strictly apply.  See 38 C.F.R. § 3.655 (noting consequences when the veteran fails to report for an examination).  Arguably, the Veteran may have attended had the examination proceeded, indeed the Veteran has previously attended VA examinations and this was only the first attempt to schedule the current examination.  In light of this the Board will consider the claim based upon the evidence of record.  

A review of the Veteran's service treatment files shows treatment for a skin disability in service.  A treatment note from March 1980 states that the Veteran complained of a cystic lesion on his face.  The Veteran was recommened to go to plastic surgery.  A separation examination performed in September 1980 reveals that the Veteran was evaluated clinically normal.  However, the Veteran states that the abscess and the surgery occurred in November 1980.  There is a treatment note from November 1980 of an abscess on the left side of the Veteran's face.  He stated that it was painful and tender to touch.  It had been present for two weeks.  It was noted that the Veteran had been seen previously for this problem.  He had previously been advised several times to schedule a further evaluation but the Veteran failed to do so.  A follow up treatment note from the same day states that the Veteran had facial abscesses on his left cheek and right side of his neck.  The abscesses were dressed with sterile packaging.  

A VA application for benefits "medical certificate and history" signed on "XII/4/80" noted a cyst of the left aspect of fore and diagnosed abscess of fore.  

Hospital records from Damas Hospital Outpatient treatment from 1980 to 1985 indicate that the Veteran reported treatment for an abscess on the left side of his face, with no indication of any subsequent recurrence or residual.  There is a treatment note from December 1984 that states that the Veteran had an abscess on the right pubic area with swelling.  

An August 1986 VA record noted complaints of a 7-10 year history of nodules of the face and chest.  An August 1986 plastic surgery consultation request notes a 10 year history of nodules on the face and chest.  He described a lesion that was surgically removed from the left chin with bad scarring and indicated he was hesitant about removal of the current cyst as he was very concerned about scarring.  The provisional diagnosis was epidermal cysts.  In May 1987 he was seen for cysts of the right groin.  

An operation report from June 1987 states that the Veteran has cyst removed from his interior chest wall and face region.  There is another treatment note from October 1987 that stating that the Veteran had a cyst on his chest wall that was removed and another on his face.  He was diagnosed with epidermal inclusion cyst.  

A VA treatment note from January 1998 shows that the Veteran reported a history of cyst on his back.  

A VA treatment note from September 2009 states that the Veteran was treated for a cyst on his chin which appeared three days prior and was hoping to be evaluated as a walk-in.  The diagnosis was abscess over the submental area and medication was prescribed.  An October 2009 record noted the swelling of the chin resolved but also noted that the Veteran had a sebaceous cyst over the anterior chest wall.  He was referred to the surgical clinic.   

A VA treatment note from July 2010 indicates that the Veteran had a sebaceous cyst over the sternal area.  The Veteran was referred to be seen at the surgical clinic, but he cancelled the appointment.  The examiner tried to have him follow us for excision of the cyst but the Veteran refused.  

The Veteran has received several treatments for and removal of cyst on various parts of his body.  As such, the Board finds that the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

There are two in service instances in 1980 where the Veteran complained of or was treated for facial cysts.  Once in March 1980 and the second time in November 1980.  The Veteran claims that he had the cysts from November 1980 surgically removed at the Norfolk Naval Air station shortly before his separation from service.  There is no record of this removal, and the Veteran claims that because it was so close to his separation from service that it is possible that the treatment notes were not associated with his file.  The Veteran was separated on November 26, 1980.  The last service treatment note for the bilateral facial cysts was on November 11, 1980.  The Board finds his theory factually plausible.  As such, the Board finds that there is evidence of the existence, treatment and removal of cysts in service.  Thus, the second element of service connection has been met.  

As noted above, the Veteran refused to appear for his examination in August 2014.  As such, there is no competent opinion of record providing a nexus between the Veteran's current disability and an in-service injury or disease.  However, reviewing the evidence of record and resolving any doubt in favor of the Veteran the Board finds that the evidence is at least in equipoise that the skin condition had its onset during service.

A Veteran is competent to describe observable symptoms such as the presence an abscess. See Jandreau v. Nicholson, 492 F.3d at 1376-77.  In this case, the Veteran has asserted the skin condition began in service and persisted since that time.  There is no evidence of record that contradicts this assertion.  Rather, the evidence reflects he treated for cysts during service, and further supports a finding that the cysts recurred after service.  

Given the ongoing symptomatology of treatment for cysts on his face and body continously after service, the Board finds that there is sufficient evidence to support chronicity and continuity of the injury or disability after service.  Thus, in reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's ongoing recurrent skin disability in the form of cysts or abscesses had its clinical onset and service and has continued since service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a skin disability manifested by cysts or abscesses is granted.  

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a skin disability manifested by cyst or abscesses is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


